Title: André Thoüin to Thomas Jefferson, 5 June 1818
From: Thoüin, André
To: Jefferson, Thomas


          
            Monsieur et cher correspondant
             Paris le 5 Juin 1818
          
          J’ai eu l’honneur de vous faire passer en février der au moyen de Mr Beasly, consul des Etats unis d’amerique au havre de grace, mon envoi annuel de Semences. Il était composé de 73 Espèces differentes qui m’ont parues manquer à votre collection et devoir vous être agréables. J’y ai Joint comme de coutume une liste de nos desiderata et quelques brochures que J’ai cru devoir vous intéresser. Je desire que cet envoi vous Soit parvenu en bon état qu’il vous ait fait plaisir et que vous m’en accusiez la reception en même tems que celle de ce paquet.
          Il renferme une instruction rédigée par les professeurs du museum d’histoire naturelle de france pour Ses correspondants dabord et essentiellement, ensuite pour les voyageurs et enfin pour les Employés du Gouvernement dans Ses colonies et les autres parties du monde; cette brochure vous donnera une idée de nos collections tant en productions de la nature vivante que morte qui, Sont réunies dans nos Jardins, dans les Serres, dans notre ménagerie et dans nos galeries d’histoire naturelle. Si vous trouvéz quelques objets n’importe dans quel regne qui manquent à nos dépots et que vous puissiez nous envoyer ils Seront reçus avec plaisir; votre nom Sera placé Sur les étiquettes fixées à ces objets qui seront déposés dans nos Galeries d’instruction publique, afin d’associer les nombreux naturalistes de toutes les parties du monde qui les fréquentent, à notre Juste reconnaissance. de plus nous vous offrons, Monsieur, de vous procurer en Echange des productions dont vous pourréz nous enrichir, celles de notre pays ou de tout autre que nous avons doubles et qui manquent à votre Collection Soit particulière, Soit publique. c’est ainsi qu’on peut sans s’appauvrir, et même en S’enrichissant mutuellement propager les Elémens des connaissances exactes qui doivent tourner au profit et au bonheur de l’humanité.
          Je vous recommande, Monsieur, de prendre en considération ces Echanges dont L’objet étant d’unir les Savants par de nouveaux rapports peut concourir au grand œuvre de lier plus intimement les hommes entre Eux et de contribuer par ce moyen à la découverte des principes de la meilleure organisation Sociale, but vers le quel tendent tous les peuples Européens.
          
            Agréez Je vous prie, Monsieur et Venerable correspondant mes Salutations tres respectueuses
            A. Thoüin
          
         
          Editors’ Translation
          
            
              Sir and dear correspondent
               Paris 5 June 1818
            
            Last February I had the honor of sending you my annual shipment of seeds through Mr. Beasley, consul of the United States at Le Havre. It contained 73 different species that I thought might be both lacking from your collection and pleasing to you. As usual I included a list of our desiderata and a few brochures that I believed would interest you. I hope that this shipment has reached you in good shape, that it pleased you, and that  you will acknowledge both its receipt and that of the present parcel.
            It contains the instructions of  the professors of the Muséum d’Histoire Naturelle de France, written first and principally for their correspondents, next for travelers, and finally for government employees in the colonies and other parts of the world. This brochure will give you an idea of our collections, which consist of animate and inanimate natural productions assembled in our gardens, greenhouses, menagerie, and natural history galleries. If you find that you could send us any object, from any kingdom of nature, that our collection is lacking, it will be received with pleasure. Your name will be placed on the tags affixed to these objects, which will be deposited in our galleries of public instruction in order to allow the numerous naturalists visiting from all around the world to join in our justifiable gratitude to you. Furthermore, Sir, in exchange for the products with which you might enrich us, we offer to obtain for you those of our country, or any other, of which we have  duplicates  and which your collections, either private or public, might  lack. In this way one can, without impoverishing oneself, and even while enriching one another, propagate the elements of accurate knowledge that may benefit and increase the happiness of humanity.
            Sir, I recommend that you take into consideration these exchanges, the purpose of which is to unite scholars through new relationships that may, in turn, contribute to the great work of connecting men more closely to one another and thus aid in the discovery of the best principles of social organization, a goal toward which all Europeans aim.
            
              Please accept,  Sir and venerable correspondent, my very respectful salutations
              A. Thoüin
            
          
        